UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-4506


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MARCUS JOHNSON, a/k/a Jay Johnson,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
Chief District Judge. (3:06-cr-00220-1)


Submitted:   April 8, 2014                 Decided:   April 17, 2014


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Abraham Julian Saad, SAAD LAW OFFICE, Huntington, West Virginia,
for Appellant.    R. Booth Goodwin II, United States Attorney,
Joseph F. Adams, Assistant United States Attorney, Huntington,
West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Marcus      Johnson        appeals      the    sentence     imposed     by   the

district court after his supervised release was revoked because

he violated several conditions of supervision.                        Johnson contends

that the sentence was plainly unreasonable because it was longer

than necessary to serve the purposes of supervised release and

it was imposed solely because the court wanted to punish him.

We have reviewed the record and the court’s reasons for imposing

the   sentence   at    issue     and        find   no    error.       Accordingly,      we

affirm.

           We will affirm a sentence imposed after revocation of

supervised     release      if   it    is    within      the    prescribed       statutory

range and not plainly unreasonable.                      United States v. Crudup,

461 F.3d 433, 439-40 (4th Cir. 2006).                     In determining whether a

revocation sentence is plainly unreasonable, we first consider

whether the sentence imposed is procedurally or substantively

unreasonable.         Id.   at    438.        Only       if    we   find   the   sentence

procedurally or substantively unreasonable must we then decide

whether it is “plainly” so.                 United States v. Moulden, 478 F.3d
652, 657 (4th Cir. 2007).

           A   revocation        sentence         is   procedurally        reasonable   if

the district court has considered both the applicable 18 U.S.C.

§ 3553(a) (2012) factors and the policy statements contained in

Chapter Seven of the Sentencing Guidelines.                         The district court

                                              2
must      also   provide    an    explanation   of    its    chosen   sentence,

although this explanation “need not be as detailed or specific”

as   is    required   for    an   original   sentence.      United    States   v.

Thompson, 595 F.3d 544, 547 (4th Cir. 2010).                Here, the district

court correctly calculated the advisory policy statement range

as four to ten months, the statutory maximum sentence of sixty

months, considered the advisory sentence, and gave the parties

an opportunity to present argument.

             A sentence is substantively reasonable if the district

court states a proper basis for concluding that the defendant

should receive the sentence imposed.            Crudup, 461 F.3d at 440.

             We conclude that the district court stated a proper

basis for ordering the sentence it did when it took note that

Johnson was unable to abide by the conditions of supervision.

See Moulden, 478 F.3d at 655 (noting that revocation sentence is

intended “to sanction the violator for failing to abide by the

conditions of the court-ordered supervision and to punish the

inherent breach of trust indicated by the defendant’s behavior”

(internal quotation marks omitted)).                 We note that the court

acted within its authority when it cited deterrence as a reason

for the sentence.          See United States v. Webb, 738 F.3d 638, 642

(4th Cir. 2013) (explaining that district court appropriately

considered whether “sentence would adequately deter violations

of supervised release”).

                                        3
          Accordingly, we affirm the district court’s revocation

of supervised release and judgment order. *   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                           AFFIRMED




     *
       We will not accept Johnson’s invitation to reconsider the
standard of review stated in Crudup.    See, e.g., Scotts Co. v.
United Indus. Corp., 315 F.3d 264, 271 n.2 (4th Cir. 2002) (“[A]
panel of this court cannot overrule, explicitly or implicitly,
the precedent set by a prior panel of this court.       Only the
Supreme Court or this court sitting en banc can do that.”
(internal quotation marks and citation omitted)).


                                  4